DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed June 13th, 2022 has been entered. Claims 1-5 remain pending in the application. Applicant’s amendments to the Claims and Specification have overcome the objections and 112(b) rejection previously set forth in the Non-Final Office Action mailed March 29th, 2022.

Response to Arguments
Applicant's arguments filed June 13th, 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments on page 8 that Rankin does not teach or suggest how to arrange the recording electrodes, the Examiner respectfully disagrees. Rankin at [0045] states “probe 12 includes one or more pacing/sensing electrodes (e.g., circumferential ring electrodes, not shown) on the probe body 20 near the ablation electrode tip 28” such that recording electrodes (composed of a pair of ring electrodes) would be fixed on the distal end of the tube body. Claim 1, line 7 states “the plurality of recording electrodes (4) are located in a front segment of the tube” where “front segment” is depicted in the Drawings as being adjacent the ablation electrode (5) on the distalmost tip. With this, a “front end” could be anything that is in front of the ablation electrode/the distalmost tip. Therefore, Rankin’s pacing/sensing electrodes being near the ablation tip 28 meets the limitation of the claim 1’s language. 
Regarding Applicant’s arguments on page 8, that Rankin only discloses that additional equipment is operatively coupled to the pacing/sensing electrodes for recording electrocardiograms, the Examiner finds this persuasive on the grounds that it is unclear whether Rankin is referring to the use of the pacing/sensing electrodes alone and that the “additional equipment (not shown) operatively coupled to the pacing/sensing electrodes” is only a central unit or signal processor and not the use of traditional sticker leads placed on the surface of the skin used on conjunction with the pacing/sensing electrodes on the probe. While traditional ECG recordings rely on 12 lead measurements placed externally, newer electrophysiology/mapping devices have been disclosed as being capable of recording ECGs through the use of only the device’s electrodes but it would be explicitly stated. However, this argument is now moot based on the new grounds of rejection to teach the newly disclosed claim limitations.
Regarding Applicant’s arguments on pages 8-9 that Rankin is incapable of clear ultrasound imaging of the tissue during ablation and different from the technical solution of claim 1, the Examiner respectfully disagrees on the grounds that Claim 1 only claims “a two-in-one catheter for real-time ultrasound monitoring” and “an ultrasound probe” and does not specify any further details or structures related to the ultrasound capabilities of the catheter. The claim language does not specify ultrasound waves reaching tissue directly in front of the ablation electrode, nor does it specify clear tissue imaging in relation to the probe’s position (e.g., via an opening or wave propagation through the device). Therefore, this argument is not persuasive and the Examiner maintains that Rankin discloses a device for ultrasound imaging as described in claim 1. 
In regards to Applicant’s argument on page 9 that due to claim 5’s dependency on claim 1, claim 5 is not anticipated by Rankin, the Examiner respectfully disagrees on the grounds laid out above for independent claim 1. However, this argument is now moot based on the new grounds of rejection to teach the newly disclosed claim limitations.
In regards to Applicant’s argument on page 10 that due to claim 2’s dependency on claim 1, claim 2 is not anticipated by Rankin, the Examiner respectfully disagrees on the grounds laid out above for independent claim 1. However, this argument is now moot based on the new grounds of rejection to teach the newly disclosed claim limitations.
In regards to Applicant’s argument on page 10 that Osyka does not disclose “adapted to the same order of magnitude of the wavelength of the ultrasound wave”, the Examiner respectfully disagrees on the grounds that the claim does not set forth the numerical confines for the “same order of magnitude of the wavelength of the ultrasound wave”. Ultrasound waves are typically on the scale of mm up to 2 cm, so anything within that range, such as the range of 0.08-0.2 mm disclosed in Osyka meets the claim’s limitation. However, this argument is now moot based on the new grounds of rejection to teach the newly disclosed claim limitations.
In regards to Applicant’s argument on page 11 that due to claim 4’s dependency on claim 3, claim 4 is patentable over Rankin and Osyka, the Examiner respectfully disagrees on the grounds laid out above for claim 3. However, this argument is now moot based on the new grounds of rejection to teach the newly disclosed claim limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the wavelength" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the ultrasound wave" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rankin et al. (U.S. Pub. No. 2014/0276052), herein referred to as “Rankin” in view of Agarwal et al. (U.S. Pub. No. 20200178929), herein referred to as “Agarwal”. 
Regarding claim 1, Rankin discloses a two-in-one catheter for real-time ultrasound monitoring and radiofrequency ablation (Abstract: an ablation probe with an ablation electrode for delivering ablation energy and a plurality of ultrasonic imaging sensors; [0044]: combined ablation and ultrasonic imaging probe, Figs. 1-5), composed of a tube body (probe body 20), an ultrasound probe (combined ablation and ultrasonic imaging probe 12), a plurality of cold saline perfusion holes (irrigation ports 30), a plurality of recording electrodes ([0045]: one or more pacing/sensing electrodes (e.g., circumferential ring electrodes, not shown) on the probe body 20 near the ablation electrode tip 28), and an ablation electrode (RF electrode 48), wherein the ultrasound probe is located in a tube cavity of the tube body ([0057]: A proximal tip insert 72 is used for coupling the ablation electrode tip 28 to the distal end 50 of the probe body 20; where the tip & tip insert are parts of probe 12 and are inserted into tube body 20), the ablation electrode is located at a head end of the tube body (see Figs. 2-3 where RF ablation electrode 48 is located on the distalmost end), and the plurality of cold saline perfusion holes and the plurality of recording electrodes are located in a front segment of the tube body (see Figs. 2-3 where irrigation ports 30 are also located distally and the pacing electrodes (not shown) were previously described as being near the ablation electrode tip 28, which is a “front segment” (i.e., not the distalmost end)), wherein the plurality of recording electrodes are composed of a pair of ring electrodes and fixed on the tube body ([0045]: one or more pacing/sensing electrodes (e.g., circumferential ring electrodes, not shown) on the probe body 20 near the ablation electrode tip 28; where one or more is a pair) and are configured to record a portion of a myocardial tissue in contact with the two-in-one catheter ([0045]: for sensing intrinsic cardiac electrical activity and for providing pacing stimuli).  
Rankin at [0045] states “may also include additional equipment (not shown) operatively coupled to the pacing/sensing electrodes for recording electrocardiograms and for generating the aforementioned pacing stimuli”, but it is unclear whether it is the pacing/sensing electrodes alone that are recording the electrocardiograms since ECGs are typically measured across multiple leads and/or as sticker electrodes placed external to the body, so Rankin fails to explicitly disclose that the plurality of recording electrode are configured to record an electrocardiogram.
However, Agarwal discloses a catheter for real-time ultrasound monitoring and radiofrequency ablation (Abstract: probe with an ultrasonic transducer; [0003]: for use during ablation) and where the plurality of recording electrodes (electrodes 42) are configured to record an electrocardiogram ([0046]: bank 90 comprises an electrocardiograph (ECG) module 96 which acquires and analyzes signals from electrodes 42; see Fig. 1; where if an ECG module is acquiring and analyzing signals from the electrodes, the electrodes are capable of recording an ECG). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the recording electrodes of Rankin to those of Agarwal for the purpose of generating a location and an orientation of distal end of the apparatus (Agarwal: [0046]). 
Regarding claim 5, Rankin discloses wherein a material of the ablation electrode is platinum, titanium, copper, iron, or stainless steel ([0052]: RF electrode 48 comprises an electrically conductive alloy such as platinum-iridium which is seen as platinum being “a material” of the electrode as it is a part of the alloy).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rankin in view of Agarwal and further in view of Rankin.
Regarding claim 2, Rankin discloses wherein the plurality of cold saline perfusion holes (irrigation ports 30) have a pore-like structure (irrigation ports 18 are small openings/pore-like), and comprise six cold saline perfusion holes provided around the tube body ([0055]: the ablation electrode tip 28 comprises six irrigation ports 30, each disposed circumferentially at 60° intervals apart from each other about the ablation electrode tip 28; see Figs. 2 & 5), and the plurality of recording electrodes are a pair of ring electrodes ([0045]: one or more pacing/sensing electrodes (e.g., circumferential ring electrodes, not shown) on the probe body 20 near the ablation electrode tip 28) and are fixed on a surface of the tube body. But Rankin in view of Agarwal fails to explicitly disclose that the plurality of recording electrodes are made of a platinum material. 
However, Rankin further discloses that the RF electrode (ablation electrode) platinum ([0052]: the RF electrode 48 comprises an electrically conductive alloy such as platinum-iridium). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the plurality of pacing/sensing electrodes of Rankin in view of Agarwal to be also made of platinum, as disclosed by Rankin for the purpose of additionally being used as a fluoroscopic marker to determine the location of the tip within the body using fluoroscopy ([0052]). 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rankin in view of Agarwal as applied to claim 1 above, and further in view of Osypka et al. (U.S. Pub. No. 2018/0249959), herein referred to as “Osypka”.
Regarding claim 3, Rankin discloses wherein the ablation electrode is made of a metal column (see Figs. 2-3 where RF electrode 48 is a tube/column structure) but Rankin in view of Agarwal fails to explicitly disclose wherein the ablation electrode is made of a metal mesh or a metal column, and a diameter of a metal wire forming the metal mesh or the metal column or a diameter of an aperture formed by the metal mesh or the metal column is adapted to the same order of magnitude of the wavelength of the ultrasound wave. 
However, Osypka discloses a catheter for ultrasound monitoring and radiofrequency ablation (Abstract: mapping catheter for ablation; [0036]: may be used in an ultrasound controlled mapping process) wherein the ablation electrode (electrode array 2 with coils 3) is made of a metal mesh or a metal column (coils 3), and a diameter of a metal wire forming the metal mesh or the metal column or a diameter of an aperture formed by the metal mesh or the metal column is adapted to the same order of magnitude of the wavelength of the ultrasound wave ([0028]: diameter of the wire forming the coil is in the range of 0.08 to 0.20 mm; where a coiled wire is a metal column shape and where the magnitude of an ultrasound wavelength is anything <2 cm). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the ablation electrode of Rankin in view of Agarwal to the wire of Osypka for the purpose of that diameter range guaranteeing that the coil is soft and elastic to improve coil contact with tissue (Osypka: [0028]). 
Regarding claim 4, Rankin in view of Agarwal fails to disclose wherein a diameter of a metal wire forming the metal mesh or the metal column or a diameter of an aperture formed by the metal mesh or the metal column is set to be in a range of 0.05 mm to 0.3 mm. 
However, Osypka discloses wherein a diameter of a metal wire forming the metal mesh or the metal column (coil 3) or a diameter of an aperture formed by the metal mesh or the metal column is set to be in a range of 0.05 mm to 0.3 mm ([0028]: diameter of the wire forming the coil is in the range of 0.08 to 0.20 mm; where a coiled wire is a metal column shape and where this range covers and is within 0.05-0.3 mm). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the ablation electrode of Rankin in view of Agarwal to the wire of Osypka for the purpose of that diameter range guaranteeing that the coil is soft and elastic to improve coil contact with tissue (Osypka: [0028]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kleen (US 20050148836): catheter for ablation and ultrasound imaging.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794